COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-12-00387-CV
Trial Court Cause
Number:                     2009-59257
Style:                      Sharon Huston
                            v United Parcel Services, Inc
Date motion filed*:         December 10, 2013
Type of motion:             Motion for Extension of Time
Party filing motion:        Trial Court
Document to be filed:       Findings on Order of Abatement

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                             December 19, 2013
         Number of previous extensions granted:
         Date Requested:                                January 19, 2013

Ordered that motion is:

             Granted
                    If document is to be filed, document due: January 21, 2014
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Evelyn V. Keyes
                        Acting individually           Acting for the Court

Panel consists of

Date: December 17, 2013